Citation Nr: 0531541	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-41 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine claimed as secondary to cobalt 
treatment for service connected embryonal carcinoma of the 
right testicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested or obtained by the 
RO.

2.  Degenerative disc disease of the lumbar spine was not 
present in service, and is not shown to be related to service 
or related to treatment for a service-connected disability.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar was not incurred in 
or aggravated by active service, and is not proximately due 
to or the result of a service connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
May 2002, November 2004, and May 2005 that told him what was 
necessary for his claim to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking service connection for degenerative disc 
disease of the lumbar spine was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's November 2004 and May 2005 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit any evidence in his 
possession that pertains to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the May 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, private opinions, and provided the 
veteran with several VA examinations.  VA has also obtained 
an independent medical opinion.  The RO attempted to obtain 
records form the Social Security Administration, but no 
records were available.  The veteran has not indicated that 
there is any additional evidence available to help support 
his claim for service connection for degenerative joint 
disease of the lumbar spine.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
complaints of a back disability or any diagnosis of 
degenerative disc disease.  The veteran's separation 
examination is negative for any mention of a lumbar spine 
disability or complaints of a back disability.  The veteran 
did not begin to complain of back pain until after he left 
service.  There is no medical evidence in the claims folder 
that suggests a direct link between the veteran's service and 
his current degenerative disc disease of the lumbar spine.  
Therefore, direct service connection is not warranted for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

The veteran has claimed that his degenerative disc disease of 
the lumbar spine should be service connected as secondary to 
radiation treatment for service-connected testicular cancer.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran was diagnosed with testicular cancer in 1968 and 
was treated with surgery and a course of radiation therapy.  
The veteran has been granted service connection for the 
residuals of this treatment and has been granted special 
monthly compensation for the loss of use of a creative organ.  
The veteran has submitted private treatment records from a 
number of physicians that address his disabilities including 
his back disability and his gastrointestinal disabilities 
such as ulcers.  The Board notes that the veteran has been 
granted service connection for gastric ulcers and peritoneal 
adhesions as secondary to the service connected residuals of 
cobalt treatment for embryonal carcinoma of the right 
testicle.  

Treatment notes from Dr. Sidney Wallace, dated from December 
1993 to June 1998 indicate that the veteran has been treated 
for lumbar pain that radiates into his legs.  Dr. Wallace 
reviewed an MRI of the veteran's spine in January 1994 and 
determined that the veteran did have some small disc 
herniations primarily to the left at L2-3, and very minimal 
centrally at L4-5, with no significant stenosis.  A treatment 
note dated in June 1998 indicates that the veteran claimed he 
has had the back pain for many years following cobalt therapy 
for a testicular tumor.  There is no other indication given 
with respect to the etiology of the veteran's back 
disability.

Dr. F. Anthony Greco submitted a letter dated in October 1995 
that stated his opinion that radiation therapy for testicular 
cancer most likely caused a number of complications for the 
veteran including multiple adhesions, bowel obstructions, and 
ulcer disease.  Dr. Greco also indicated his opinion that the 
veteran suffers from disc disease in his back and that the 
disc disease is probably related to chronic radiation 
toxicity.  Dr. Greco submitted a statement dated in February 
1996 that offered his opinion that the veterans abdominal 
scarring and adhesions were enhanced by the radiation therapy 
the veteran received for testicular cancer.  Dr. Greco also 
offered his opinion that the veteran's disc disease was 
related to the radiation therapy.  Lastly, Dr Greco submitted 
a statement dated in June 1999 which indicated again his 
opinion that the veteran's abdominal adhesions and small 
bowel obstruction are related to the radiation therapy, but 
there is no opinion offered with respect to the lumbar spine.

Treatment records from Dr. Richard A. Brinner and from 
Jefferson Memorial Hospital do not address the etiology of 
the veteran's degenerative disc disease.  Treatment records 
from Dr. Michael Kropilak indicate that he has treated the 
veteran for his abdominal disabilities.  Dr. Kropilak stated 
in a May 1998 letter that the veteran has severe abdominal 
symptoms secondary to radiation damage, but does not address 
whether the veteran has degenerative disc disease that is 
related to radiation.

The veteran was provided a VA examination in October 1996.  
The veteran complained of significant back pain and had 
extreme difficulty bending.  X-rays showed some sacroilitis 
on one side, but very little change otherwise.  The diagnosis 
was low back pain possibly secondary to degenerative disc 
disease.  The examiner offered his opinion that it was not 
likely that the veteran's back problems are secondary to 
radiation therapy, but that the question might better be 
answered by a radiation therapist.  A VA examiner in February 
1997 concluded that the veteran's symptoms suggested a nerve 
root entrapment.  The examiner stated that he felt 
unqualified to comment on the effects of radiation regarding 
the lumbosacral discs.  In April 1997, the examiner issued a 
follow-up report in which he stated that based on a statement 
by a Dr. Kumar, who is a radiation oncologist, it was his 
opinion that the veteran's degenerative disc disease was not 
caused by the radiation therapy.

Because of the difference of medical opinion presented by Dr. 
Greco and the VA examiner, and because of the medical 
complexity of this case, the Board sought an independent 
medical opinion.  Dr. Kathryn E. Dusenbery, Associate 
Professor of Medicine and the head of the radiation oncology 
department at the University of Minnesota, reviewed the 
claims folder and the medical record.  Dr. Dusenbery 
indicated that there was no evidence in the file proving that 
the veteran's back disability was related to radiation.  She 
indicated that a nerve conduction study showing peripheral 
nerve damage or an MRI scan showing boney sclerotic changes 
secondary to radiation would make one think more strongly 
that the back problems were secondary to the radiation.  Dr. 
Dusenbery concluded that because degenerative disc disease is 
so common, and there are no diagnostic tests pointing at 
radiation being causal, the veteran's back disability is not 
likely to be secondary to his cobalt radiation.

The veteran underwent another VA examination in February 
2002.  The examiner offered his opinion that the veteran's 
lumbar spine disability was no related to his cobalt 
radiation therapy.  The examiner based this opinion on review 
of the medical evidence and study of the MRI and X-ray 
results showing only minimal changes to the lumbar spine.  
The examiner stated that he had consulted with a radiation 
oncologist who agreed that there was little indication in the 
medical literature that radiation for cancer treatment causes 
substantial back problems unless the actual spine receives 
very heavy dose of radiation which was apparently not the 
case.

In December 2002 the veteran underwent a nerve conduction 
study, which showed bilateral L5, L5, and S1 radiculopathy 
with axonal neuropathy of the tibial nerves.  This indicates 
that there is neurological damage, but the examiner again 
stated his opinion that the nerve damage was not likely 
related to radiation therapy, and was more likely the result 
of degenerative disc disease or nerve root impingement, or 
bony impingement of the spine compatible with degenerative 
disc disease.

Because the VA examiner stated that only a high dose of 
radiation could have caused degenerative disc disease, the 
Board again sought an independent medical opinion from Dr. 
Dusenbery.  She reviewed the record of the treatment in 1968 
and determined that the dose used was not a heavy dose of 
radiation and would usually not be associated with bone 
damage.  She also stated that the MRI evidently showed only 
minimal disc bulge at L5 or L5 and no vertebral lesion.  Dr. 
Dusenbery reiterated her earlier opinion that there was no 
evidence to conclude that the veteran's back problems are 
related to the radiation therapy from 1968.

Lastly, there is a letter from Dr. Kropilak dated in July 
2005 in which he stated that he could not comment on the 
veteran's back problems as caused by radiation.

Based on the above, the Board finds that service connection 
for degenerative disc disease of the lumbar spine claimed as 
secondary to cobalt treatment for testicular cancer, is not 
warranted.  The only evidence that suggests a relationship 
are the letters from Dr. Greco, but the Board places more 
weight on the VA examinations, including the nerve conduction 
study, X-rays, and MRI, and on the independent medical 
opinion form Dr. Dusenbery.   Dr. Greco stated his opinion 
but there was no rationale provided and no indication of a 
medical basis for his opinion.  None of the other private 
physicians suggested a link between radiation therapy and the 
veteran's current low back disability.  The VA opinions are 
based on a complete review of the record as well as 
diagnostic testing.  Dr. Dusenbery's opinion is based on her 
years of expertise as a radiation oncologist as well as 
review of the claims folder including specific radiation dose 
estimates and review of the diagnostic testing.  Based on the 
more complete review of the evidence and the more complete 
reasons and bases, the Board finds the independent medical 
opinion and the VA examinations to be more probative.  The 
Board acknowledges the veteran's belief that his disability 
is related to radiation treatment, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu, 2 Vet. App. 492 (1992).  Therefore, 
secondary service connection for degenerative disc disease of 
the lumbar spine is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine claimed as secondary to cobalt 
treatment for service connected embryonal carcinoma of the 
right testicle, is denied



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


